Citation Nr: 0207535	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for congestive heart 
failure secondary to service-connected varicose veins of the 
left leg. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

The veteran's initial claim of entitlement to service 
connection for congestive heart failure was denied in an 
August 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The veteran thereafter perfected his appeal of that issue in 
February 1998.  The veteran also perfected his appeal of 
additional claims relative to his knees.  Thereafter, by a 
March 1999 action, the RO implemented a Decision Review 
Officer's decision which continued the previous denial of 
service connection for congestive heart failure secondary to 
the service-connected varicose veins, denied service 
connection for postoperative residuals of the right knee with 
degenerative arthritis as secondary to the service-connected 
varicose veins and increased the evaluation for postoperative 
residuals of the left knee with degenerative arthritis to 20 
percent.  In April 1999, in response to the Decision Review 
Officer's action, the veteran indicated that he desired to 
withdraw all issues on appeal.  In doing so, the veteran 
divested the Board of jurisdiction over the prior denials.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204(b) 
(1999).

In November 1999, the veteran, through his representative, 
submitted additional evidence concerning his congestive heart 
failure.  While the RO, in February 2000, notified the 
veteran that the newly submitted evidence did not constitute 
new and material evidence sufficient to reopen his previously 
denied claim, the RO nevertheless subsequently addressed the 
claim on a de novo basis in June 2000.  The veteran 
thereafter initiated an appeal.

To provide the veteran with notice and opportunity to argue 
the preliminary question of whether new and material evidence 
had been submitted to reopen his claim, the Board remanded 
the appeal in November 2000.  In a September 2001 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim, and the 
veteran was provided with a supplemental statement of the 
case in September 2001.  The case was thereafter returned to 
the Board in April 2002.

The Board notes that in a July 2000 statement, the veteran's 
representative raised the issue of entitlement to an 
increased disability rating for varicose veins of the left 
leg.  This matter is therefore referred to the RO for 
appropriate action.

The Board also notes that while the instant decision 
addresses the veteran's contention that his congestive heart 
failure is secondary to the varicose veins of his left leg, 
it is unclear whether the veteran's representative is 
attempting to raise the issue of whether new and material 
evidence has been submitted to reopen a claim for direct 
service connection for congestive heart failure.  Compare 
statements by the representative dated in July 2000 and 
October 2000 to those dated in November 1999, May 2000, 
August 2000, September 2000 and April 2002.  The Board notes 
in passing that the veteran has never himself alleged that 
his congestive heart failure is directly related to his 
period of military service or that it was manifest within one 
year thereof, and that the RO has developed the instant claim 
on a secondary service connection basis only.  If the veteran 
desires to submit a claim to reopen the issue of entitlement 
to direct service connection for congestive heart failure, he 
should so notify the RO, which should respond appropriately 
to any communication received. 


FINDINGS OF FACT

1.  A rating decision dated in August 1997 denied service 
connection, to include on a secondary basis, for congestive 
heart failure; while the veteran perfected an appeal of the 
August 1997 rating decision, he withdrew his appeal in April 
1999.

2.  An unappealed March 1999 rating decision continued the 
denial of entitlement to service connection on a secondary 
basis for congestive heart failure.

3.  Evidence received since the March 1999 rating decision is 
duplicative or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1997 and March 1999 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.204(b) (1998).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for congestive 
heart failure secondary to varicose veins of the left leg.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Service connection for congestive heart failure, to include 
as secondary to varicose veins of the left leg, was denied in 
an August 1997 rating decision.  A March 1999 rating decision 
continued the denial of service connection on a secondary 
basis for congestive heart failure.  While the veteran 
perfected his appeal of the August 1997 rating decision, he 
withdrew his appeal in April 1999.  Moreover, he did not 
submit a notice of disagreement with respect to the March 
1999 rating decision.  The August 1997 and March 1999 rating 
decisions are therefore final, and the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204(b) (1998).  As a result, service 
connection on a secondary basis for congestive heart failure 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1999 rating 
decision included service medical records which are entirely 
negative for any reference to cardiac abnormalities.  The 
evidence also included the report of a March 1950 VA 
examination which discloses that the veteran's cardiovascular 
system was considered normal on clinical evaluation.

The evidence previously of record at the time of the March 
1999 rating decision also included private treatment records 
for March 1973 documenting electrocardiogram evidence of 
sinus tachycardia, as well as private treatment records for 
January 1995 to January 1996 showing that the veteran was 
hospitalized for the treatment of several cardiac 
abnormalities, including congestive heart failure and 
cardiomyopathy with pedal edema.  

The evidence of record in March 1999 also included the report 
of a November 1996 VA examination, which recorded a diagnosis 
of superficial venous insufficiency, and the report of a 
September 1998 VA fee basis examination (with a January 1999 
addendum to that examination report).  The September 1998 
examination report records a diagnosis of stable 
cardiomyopathy with congestive heart failure, and the January 
1999 addendum records the examiner's opinion that the 
veteran's cardiomyopathy with congestive heart failure was 
not attributable or causally related to his service-connected 
varicose vein disability.

The evidence of record at the time of the March 1999 rating 
decision lastly included statements by the veteran expressing 
his belief that his heart problems are secondary to his 
service-connected varicose vein disability.  He also related 
that he had seen a medical show on television which concluded 
that persons with leg and vein problems similar to his are 
the types of individuals who tend to develop cardiomyopathy 
or congestive heart failure later in life.  The veteran also 
stated that a Dr. Michael Fifer had informed him that his 
cardiac condition had been caused by an unknown virus or by 
something else such as a vascular condition, but the 
veteran's representative, in July 1998, reported that the 
veteran had been unsuccessful in persuading Dr. Fifer to 
submit a statement to that effect.  

Pertinent evidence added to the record since the March 1999 
rating decision includes a September 1999 statement by 
P.T.O., M.D.; excerpts from a publication by the National 
Heart, Lung, and Blood Institute Information Center on 
varicose veins received in May 2001; and several statements 
by the veteran.

In his September 1999 statement, Dr. O. notes that the 
veteran had been under his care since 1997 for the treatment 
of a dilated cardiomyopathy and hypertension.  He notes that 
the veteran had presented in 1994 with symptoms of congestive 
heart failure, and that since he first met the veteran in 
1997, no further hospitalization for problems related to his 
congestive heart failure had been required.  Dr. O.'s 
statement merely provides information that was before VA at 
the time of the March 1999 rating decision, namely that the 
veteran had congestive heart failure and cardiomyopathy, and 
notably does not address the etiology of the veteran's 
congestive heart failure or cardiomyopathy.  The Board 
therefore concludes that the September 1999 statement, while 
new, is not material, and that the statement therefore is 
not, when considered either alone or in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

The publication on varicose veins notes that congestive heart 
failure and varicose veins can both produce soft pitting 
edema, and notes that patients with diseases including 
cardiac disease must be evaluated carefully before varicose 
vein surgery.  The Board points out, however, that the 
publication does not purport to suggest that there is a 
relationship between congestive heart failure and varicose 
veins.  To the extent that the veteran suggests otherwise, 
the Board points out that the publication is general in 
nature and does not purport to address the veteran's 
particular medical situation, and is otherwise too generic to 
constitute competent medical evidence in support of his 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998), Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  The Board therefore concludes that the 
publication is not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In his several statements, the veteran indicates that no 
physician, including Dr. O., has determined the etiology of 
his congestive heart failure.  He also reiterates his 
contention, considered at the time of the March 1999 rating 
decision, that a medical show he had watched had suggested 
that individuals with leg and vein problems similar to his 
tend to develop cardiomyopathy or congestive heart failure 
later in life.  However, even assuming that the referenced 
medical program provided information which was specific 
enough to apply to the veteran's situation, see Sacks, supra, 
as a layperson, the veteran's account of the medical 
information provided by the program, filtered as it is 
through the sensibilities of a layperson, does not constitute 
competent evidence linking his congestive heart failure to 
the varicose veins of his left leg.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Moreover, as the veteran is not 
qualified through education, training or experience to offer 
a medical opinion concerning the relationship between his 
congestive heart failure and his service-connected varicose 
veins, the assertions of the veteran concerning medical 
causation do not constitute competent medical evidence with 
which to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, his statements are not, 
either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim. 

In short, the additional evidence submitted by the veteran to 
reopen his claim of entitlement to service connection on a 
secondary basis for congestive heart failure is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the veteran's claim of entitlement to service connection for 
congestive heart failure on a secondary basis is not 
reopened.  The benefit sought on appeal remains denied.  
38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a February 2000 
VA letter to the veteran, the statement of the case issued in 
August 2000, a supplemental statement of the case issued in 
September 2001, and a September 2001 VA letter to the 
veteran.  Collectively, the above documents informed the 
veteran of the criteria pertaining to his attempt to reopen 
his service connection claim, and the need to submit new and 
material evidence to support his claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  Finally, with respect to 
applicability of the new law, it should be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 83 F.3d at 1383-84; Butler, 9 Vet. App. at 167.  The 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.

The Board notes that the veteran's representative, in October 
2000, alleged that the September 1998 fee basis examination 
was inadequate, and requested that the veteran be scheduled 
for an independent medical examination under 38 C.F.R. 
§ 3.328.  The Board points out, however, that the September 
1998 examination report, as well as the accompanying January 
1999 addendum, were considered at the time of the final March 
1999 rating decision, and that unless and until the veteran 
reopens his claim by submitting new and material evidence, he 
is not entitled to another VA examination that addresses the 
etiology of his congestive heart failure.

The Board lastly notes that the veteran, in a statement 
received in September 1997, indicated that he was receiving 
benefits from the Social Security Administration (SSA).  
Notably, however, he was over 70 years of age in 1997, and he 
has not alleged that the benefits he receives from the SSA 
are based on disability.  Nor has he requested that VA obtain 
any records from SSA.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for congestive 
heart failure secondary to service-connected varicose veins 
of the left leg, the benefit sought on appeal remains denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

